FRANK, Circuit Judge.
We agree with what was said in the excellent opinion of the court below as, to the lack of admiralty jurisdiction here. There is no jurisdiction in admiralty except of a maritime contract, and the contract here was not of that character.1 The same considerations apply if the libel be regarded as stating a tort claim: It is not a maritime tort.
Affirmed.

 Cory Bros. & Co. v. United States, 2 Cir., 51 F.2d 1010, and cases cited; The Princess, D.C., 12 F.2d 808.
As the suit relates to events which occurred after the execution of the contract, admiralty jurisdiction, in any event, would be doubtful. Westfall Larsen & Co. v. Allman-Hubble Tug Boat Co., 9 Cir., 73 F.2d 200, 204; Cory Bros. & Co. v. United States, supra.